 




EXHIBIT 10.3

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (this “Agreement”) dated as of this 6th day of March,
2019, by and among _________________, an individual residing at
_______________________________ (together with his successors and permitted
assigns, “___________”), solely in his capacity as Servicing Lender (as defined
below), ___________________________________ whose address is
___________________________ (together with its successors and permitted assigns,
“___”), __________________________________, whose address is c/o ______________
at his address above (together with its successors and permitted assigns, the
“_________________”; collectively with ___, the “Lenders”, and each individually
a “Lender”), and ASPEN GROUP, INC., a Delaware corporation having its principle
place of business at 276 Fifth Avenue, Suite 505, New York, New York 10001
(together with its successors and permitted assigns, the “Company”; collectively
with ______________ and the Lenders, the “Parties”, and each individually a
“Party”).

WHEREAS, each Lender has made, or contemporaneously herewith proposes to make, a
loan or extension of credit to the Company (each, a “Loan” and collectively, the
“Loans”) evidenced in each case by a promissory note in the principal face
amount of five million U.S. dollars (US$5,000,000) issued by the Company to such
Lender and dated (i) in the case of (a) the Term Promissory Note and Security
Agreement in favor of ___ and (b) the Term Promissory Note and Security
Agreement in favor of the _____________________, March 6, 2019 (each, a “Term
Note” and together, the “Term Notes”), and (ii) in the case of the Amended and
Restated Revolving Promissory Note and Security Agreement in favor of the
________________________, and amended and restated as of March 6, 2019 (the
“Revolving Note”; together with the Term Notes, each a “Note” and collectively,
the “Notes”) (the Company’s indebtedness and all its obligations with respect to
the payment and repayment of principal, interest, fees and other amounts under
each Note being hereinafter called the Company’s “Loan Obligations” thereunder);
and

WHEREAS, the Company’s Loan Obligations to each of the Lenders are secured by
security interests granted by the Company (and by certain of its subsidiaries
party to the Notes) to each of them in certain assets as described more fully in
the Lenders’ respective Notes (all such assets, collectively, the “Collateral”);
and

WHEREAS, the Lenders, as a material inducement for each of them to make or
maintain their respective Loans and in consideration thereof, expressly
contemplate and intend (i) that, except as expressly provided to the contrary
herein with respect to Preferred Payments (as defined below), the Company’s Loan
Obligations to them under their respective Notes shall rank pari passu in all
respects (including, without limitation, in right and priority of payment and
repayment of principal, interest, and all fees and other amounts) to one
another, without priority over one another, and (ii) that the security interests
held by each of the Lenders in the Collateral shall rank pari passu in all
respects to one another, without priority over one another, all as described
more fully, and subject to the terms and conditions set forth, in this
Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration the
receipt and





--------------------------------------------------------------------------------

 




sufficiency of which are hereby acknowledged, the Parties hereby agree with one
another as follows:



1.

Each of the Lenders hereby confirms and agrees that (a) the security interests
in the Collateral held by them under their respective Notes shall rank pari
passu, equally and ratably in all respects to one another, without priority over
one another, regardless of the order of time in which such security interests or
any claims with respect thereto arise, attach or are perfected by filing,
recording, possession, control or otherwise, and (b) the Company’s Loan
Obligations to them under their respective Notes shall rank pari passu, equally
and ratably in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to one another, without priority over one another; provided, however,
that notwithstanding the foregoing, nothing herein contained shall impair, limit
or otherwise affect, absent the occurrence of an “Acceleration Event” (as
defined in the Notes), (i) the ________________ sole right to receive any
Commitment Fee (as defined therein) owing to it under the Revolving Note or (ii)
each of the ____________________ and ___’s sole right to receive any Maturity
Extension Fee (as defined therein) owing to such Lender under its Term Note, in
each case without having to share the same with, or account therefor to, the
other Lenders (all such amounts, collectively, the “Preferred Payments”).



2.

Without limiting the generality of any other provision of this Agreement
(including, without limitation, under Paragraph 4 hereof) that provides for the
survival of certain of the Parties’ obligations hereunder, this Agreement, and
all of the Parties’ respective obligations arising hereunder or with respect
hereto, shall (a) continue in full force and effect so long as any of the Loan
Obligations remain outstanding and (b) be reinstated if at any time any payment
of or distribution with respect to any of the Loan Obligations is rescinded or
must otherwise be returned by a Lender upon the insolvency, bankruptcy or
reorganization of the Company or otherwise, all as though such payment or
distribution had not been made.  No defect in, invalidity of, or absence or loss
of priority under this Agreement or the Notes shall affect the Lenders’
respective rights against the Company in respect of the Loans.



3.

Each Lender shall (a) promptly notify the other Lenders of any Acceleration
Event under such Lender’s Note (or of any default by the Company under any other
agreements or documents executed in connection therewith) known to such Lender
and not reasonably believed to have been previously disclosed to such other
Lenders; (b) provide such other Lenders with such information and documentation
as either such other Lender may reasonably request in order to protect their
respective interests with respect to the Loans; and (c) subject to the terms of
this Agreement, reasonably cooperate with such other Lenders with respect to any
and all collections, foreclosure procedures, and other collection or enforcement
actions at any time commenced or initiated against the Company or otherwise in
respect of the Collateral securing the Loan Obligations.   Each Lender agrees
that it shall not (and hereby waives any right to) take any action to challenge,
contest, or support any other person in challenging or contesting, in any
proceeding, the validity, perfection, priority or enforceability of a lien
securing any Loan Obligations held, or purported to be held, by or on behalf of
another Lender.



4.

The Lenders hereby designate and appoint ___________ as their sole and exclusive
agent (in such capacity, the “Servicing Lender”) to act on behalf of all
Lenders, subject to the terms of this Agreement, with respect to (a) enforcing
the Lenders’ rights and remedies, and the Company’s obligations, under the Notes
and with respect to the Loan Obligations and (b) dealing with, and securing and
enforcing the Lenders’ rights and remedies





2







--------------------------------------------------------------------------------

 




and the Company’s obligations with respect to, the Collateral (including,
without limitation, foreclosing and realizing on all or any portion of the
Collateral in case of an Acceleration Event, releasing all or any portion of the
Collateral, and filing and refiling any financing statements, continuation
statements or other documents under the New York Uniform Commercial Code or
otherwise with respect to the Collateral).  The Servicing Lender shall not be
liable, responsible or accountable to the other Lenders or the Company for (and
the other Lenders and the Company hereby agree to and shall defend, indemnify
and hold the Servicing Lender harmless from and against any and all liability,
cost, damage or expense whatsoever with respect to) any act, failure to act,
error or omission by the Servicing Lender in acting as Servicing Lender
hereunder, except in cases of the Servicing Lender’s own fraud or willful
misconduct. The Servicing Lender shall not be deemed to be a fiduciary or to
have any fiduciary duties to the other Lenders or the Company.  The Lenders
shall, promptly upon demand by the Servicing Lender, share equally all
out-of-pocket fees, costs and expenses incurred by the Servicing Lender in
acting as Servicing Lender hereunder (including, without limitation, all
attorneys’ fees, related expenses, filing fees and other charges incurred in
connection with (i) the preparation, execution, delivery and administration of
the Loan Documents and any amendments, modifications or waivers of the
provisions thereof and (ii) the enforcement, collection, perfection or
foreclosure of the Notes, the Loan Obligations and the Collateral; collectively,
“Enforcement Costs”) to the extent not promptly paid or reimbursed by the
Company in accordance with the following proviso; provided, however, that
notwithstanding the foregoing, the Company shall, promptly upon demand by the
Servicing Lender, pay directly (or, at the Servicing Lender’s option exercisable
in his sole discretion, reimburse the Servicing Lender for) all Enforcement
Costs.  The Company further agrees to and shall defend, indemnify and hold each
Lender harmless from and against any and all costs, fees (including, without
limitation, attorneys’ fees and related expenses), charges, expenses,
liabilities, damages, claims, actions, suits or proceedings incurred by such
Lender in connection with this Agreement, the Loans, the Notes or the Loan
Obligations, unless caused by such Lender’s own fraud or willful misconduct.
 All of the foregoing indemnities and hold-harmless provisions shall (x)
continue indefinitely and (y) survive termination of this Agreement, discharge
of the Notes and the Loan Obligations, and foreclosure or release of the
Collateral.



5

This Agreement shall constitute the Servicing Lender’s legal right, power and
authority (collectively, the “authority”) to perform the actions described in
Paragraph 4 hereof.  The Servicing Lender shall use his reasonable, good-faith
efforts to keep the other Lenders reasonably apprised of any actions taken by
the Servicing Lender under this Agreement.  The Servicing Lender shall have the
authority to employ and consult with attorneys, accountants and other
professionals with respect to the actions, or contemplated actions, of the
Servicing Lender under this Agreement.  The Servicing Lender shall be under no
duty to take (or to forebear from taking) any action, to pay any money, or to
incur any fees, costs, charges or expenses in regard to the performance of the
actions described in said Paragraph 4 unless he is advanced sufficient funds,
either by the Company or by the other Lenders, as described in this Agreement.
 Each Party shall sign all such further documents and instruments, if any, as
the Servicing Lender may reasonably request to enable the Servicing Lender to
perform the actions described in said Paragraph 4.  Upon providing the other
Lenders with at least ten (10) business days’ prior written notice, the
Servicing Lender may elect not to further perform any of the actions of a
Servicing Lender under this Agreement.  Upon receipt of any such notice, the
Lenders shall have the right to appoint a successor Servicing Lender by
unanimous consent.  If no such successor shall have been appointed by the
Lenders, and shall have accepted such appointment, within thirty (30)





3







--------------------------------------------------------------------------------

 




days after the retiring Servicing Lender gives notice of its resignation, then
the retiring Servicing Lender may, on behalf of the Lenders, appoint a successor
Servicing Lender, which shall be a bank or financial institution that acts as an
administrative agent in secured financings in the ordinary course of its
business. The Servicing Lender shall not be deemed to have knowledge of any
matter unless and until the Servicing Lender shall have received actual
knowledge of such matter, and the Servicing Lender shall not be charged with
constructive notice of any such matter.




6.

Nothing in this Agreement shall impair, limit, relieve or otherwise affect the
Company’s Loan Obligations to each Lender under such Lender’s Note.  The Company
shall make all payments and prepayments in respect of its Loan Obligations
ratably to all Lenders entitled to the respective category of payment; provided
that the Parties acknowledge that the Lenders have different entitlements to
different categories of Preferred Payments.  Notwithstanding the occurrence of
an Acceleration Event with respect to its Loan, no Lender may accelerate the
Company’s Loan Obligations under its Note, nor exercise any of its other rights
or remedies thereunder, except in accordance with Paragraph 4 hereof.  Upon the
occurrence of an Acceleration Event: (a) all collections received by the
Servicing Lender in respect of the Loan Obligations shall be distributed by him
ratably to the Lenders according to the respective Loan Obligations then owing
to each, after the payment of all costs, expenses and fees incurred by the
Servicing Lender in collecting or enforcing same; and (b) should any payment,
distribution or proceeds be received by a Lender with respect to such Lender’s
Loan in excess of such Lender’s ratable share of the outstanding Loan
Obligations, prior to the satisfaction in full of the Loan Obligations, such
Lender shall promptly pay or deliver to each of the other Lenders their
respective, ratable portions thereof in the form received.  The Company may not
prepay a Note at any time, in whole or in part, unless either such prepayment is
made ratably to all Lenders according to their respective Loan Obligations or
the Lenders otherwise agree in writing to such prepayment; provided, however,
that notwithstanding the foregoing or anything herein contained to the contrary,
the Parties acknowledge and agree that the termination, in whole or in part, of
the ____________________ revolving commitment under its Loan and Note shall not
be deemed or construed to be a prepayment of such Loan or Note.



7.

Each Lender may transfer and assign (collectively, “assign” and, correlatively,
“assignment”), in whole but not in part, its rights and claims under this
Agreement to any entity or trust that is affiliated with and controlled by such
Lender upon three (3) business days’ prior written notice to each of the other
Parties; provided that (a) any such attempted assignment to an unaffiliated
third party shall require the other Parties’ prior written consent, which
consent shall not be unreasonably delayed, and (b) any such permitted assignee
shall acknowledge in writing to each of the other Parties such assignee’s
express agreement to be bound by the terms of this Agreement.  No assignment or
delegation of the Company’s rights or obligations under this Agreement shall be
made or be effective absent the prior written consent of all Lenders.  This
Agreement is solely for the benefit of, and shall bind solely, the Parties and
their respective successors and permitted assigns, and no other person or
persons shall have any right, benefit, priority or interest under or because of
the existence of this Agreement. 



8.

Each Party hereby represents and warrants that it has full right, power and
legal authority to enter into this Agreement and to incur and perform its
obligations hereunder.  Each Lender hereby agrees not to amend or modify its
Note, or any other documents executed in connection with the Company’s Loan
Obligations to such Lender, without the prior written





4







--------------------------------------------------------------------------------

 




approval of each other Lender, if any, whose rights hereunder, or whose priority
to the Collateral, could be adversely affected by such amendment or
modification.



9.

Within ten (10) business days after a request therefor by any Lender (the
“Requesting Lender”) made not more frequently than once per calendar quarter,
the Lender of whom such request is made (the “Responding Lender”) shall furnish
to the Requesting Lender a written letter addressed to the Requesting Lender
which states (a) the principal amount then outstanding on the Responding
Lender’s Note, (b) whether the Responding Lender has given notice to the Company
of the existence of any Acceleration Event under the Responding Lender’s Note
and (c) if not, that to the best of the Responding Lender’s knowledge no
condition or event which constitutes (or which, after notice or lapse of time or
both, would constitute) an Acceleration Event thereunder exists or has occurred,
or, if any such condition or event does exist or has occurred, specifying in
reasonable detail the nature and period of existence thereof.



10.

This Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of New York applicable to contracts made
between residents of that state, entered into and to be wholly performed within
that state, notwithstanding the Parties’ actual states of residence or legal
domicile if outside that state and without reference to any conflict of laws or
similar rules that might otherwise mandate or permit the application of the laws
of any other jurisdiction.  Any action, suit or proceeding relating to this
Agreement shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York City, or in U.S. District Court for the
Southern District of New York, and, for all purposes of any such action, suit or
proceeding, each of the Parties hereby irrevocably (a) submits to the exclusive
jurisdiction of such courts, (b) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and (c)
waives trial by jury and, in the case of the Company, the right to interpose any
set-off or counterclaim, of any nature or description whatsoever, in any such
action, suit or proceeding.



11.

No Party’s rights or remedies under this Agreement are intended to be exclusive
of any other right or remedy available to such Party, whether at law, in equity,
by statute or otherwise, but shall be deemed cumulative with all such other
rights and remedies.  No failure by a Party to exercise, or any delay by a Party
in exercising, any of such Party’s rights or remedies hereunder shall operate as
a waiver thereof.  A waiver by any Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to such Party’s exercise of that
same or of any other right or remedy which such Party would otherwise have on
any future occasion.  No forbearance, indulgence, delay or failure by any Party
to exercise any of such Party’s rights or remedies hereunder or with respect to
the Loan Obligations, nor any course of dealing between or among the Parties,
shall operate as a waiver of any such right or remedy, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy.  A Party shall
not, by any course of dealing, indulgence, omission, or other act (except a
further instrument signed by such Party) or failure to act, be deemed to have
waived any right or remedy hereunder or with respect to the Loan Obligations, or
to have acquiesced in any breach of any of the terms of this Agreement.  No
modification, rescission, waiver, forbearance, release or amendment of any term,
covenant, condition or provision of this Agreement shall be valid or enforceable
unless made and evidenced in writing, expressly referring to this Agreement.  





5







--------------------------------------------------------------------------------

 




12.

The terms and provisions of this Agreement are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Agreement under federal, state or other
applicable law in any circumstance, such unenforceability or invalidity shall
not affect the enforceability or validity of such term, covenant, condition or
provision in any other circumstance, or render any other term, covenant,
condition or provision of this Agreement unenforceable or invalid.




13.

All notices, demands or other communications (collectively, “notices”) hereunder
relating to any matter set forth herein shall be in writing and made, given,
served or sent (collectively, “delivered”) by (a) certified mail (return receipt
requested) or (b) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its address set forth in the first paragraph of this
Agreement (or at such other address as the intended recipient shall have
previously provided to the sender in the same manner herein provided); provided
that copies of any such notice to ____________ or the ________________ shall
also be sent to them __________________________, and emailed to them at
_____________.  Any such notice sent as so provided shall be deemed effectively
delivered (i) on the third business day after being sent by certified mail, (ii)
on the next business morning if sent by overnight courier for
next-business-morning delivery or (iii) on the day of its actual delivery to the
intended recipient (as shown by the return receipt or proof-of-delivery),
whichever is earlier.



14.

This Agreement may be executed in counterparts, each of which when duly signed
and delivered shall be deemed for all purposes hereof to be an original, but all
such counterparts shall collectively constitute one and the same instrument; and
any Party may execute this Agreement by signing any such counterpart.  Any
signature delivered by facsimile or email transmission (in scanned .pdf format
or the equivalent) shall be deemed to be an original signature.



15.

This Agreement shall inure to the benefit of, and be binding upon, each of the
Parties and their respective successors and permitted assigns.  The provisions
of this Agreement are, and are intended, solely for the purpose of defining the
relative rights of the Lenders between and amongst themselves.  This Agreement
constitutes the entire agreement, arrangement and understanding, written or
oral, among the Lenders (or between any of them) with respect to its subject
matter, superseding and merging all prior and contemporaneous negotiations,
discussions, agreements, arrangements and understandings, written or oral,
between or among any of them relating thereto; and there are no representations,
warranties, agreements, arrangements or understandings, written or oral, among
the Lenders (or between any of them) with respect to the subject matter of this
Agreement other than as set forth in this Agreement.  There are no intended
third-party beneficiaries of this Agreement, except as may be expressly provided
herein.




Signature page follows immediately below














6







--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




 

______________________,

 

as Servicing Lender

 

 

 

 

 

 

 

______________________________

 

______________________

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

By

 

 

 

_______________, Manager

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

By

 

 

 

__________________, __________

 

 

 

 

 

 

 

ASPEN GROUP, INC.

 

 

 

 

By

 

 

 

Michael Mathews, Chairman & CEO




CONSENT




The undersigned hereby consent to the terms and provisions of this Agreement and
agree to comply with the applicable terms and provisions thereof.




 

ASPEN UNIVERSITY INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Michael Mathews, CEO

 

 

 

 

UNITED STATES UNIVERSITY, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Michael Mathews, CEO








7





